



Exhibit 10.6a


ALLIANT ENERGY CORPORATION
DIRECTOR PERFORMANCE UNIT AGREEMENT


THIS DIRECTOR PERFORMANCE UNIT AGREEMENT (the “Agreement”) is made and entered
into as of this _____th day of __________, 20__ (the “Award Date”) by and
between Alliant Energy Corporation, a Wisconsin corporation (the “Company”), and
[EMPLOYEE], a key employee of the Company (“Employee”).
R E C I T A L S
WHEREAS, the Company has in effect the Alliant Energy Corporation Amended and
Restated 2012 Director Long Term Incentive Plan (the “Plan”), the terms of
which, to the extent not stated herein, are specifically incorporated by
reference in this Agreement and capitalized terms used herein which are not
otherwise defined shall have the meaning set forth in the Plan;
WHEREAS, one of the purposes of the Plan is to permit the grant of various
long-term incentive awards, including director performance units (“DPUs”), to
individuals selected by the Total Compensation Committee of the Company (the
“Committee”);
WHEREAS, the Employee is now employed by the Company or an Affiliate of the
Company in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company
or its Affiliates; and
WHEREAS, the Company desires the Employee to remain as an employee of the
Company or its Affiliates and wishes to provide the Employee with the
opportunity to secure or increase his or her compensation in order to develop
even a stronger incentive to put forth maximum effort for the continued success
and growth of the Company.
A G R E E M E N T
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:
1.
Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted [DPU target award units] target DPUs on the Award Date.

2.
Performance Period; Performance Contingency

(a)
The “Performance Period” is the period beginning on __________, 20___ and ending
on __________, 20___.

(b)
Except as otherwise provided in this Agreement (including Section 9 below), the
DPUs will become earned in accordance with the provisions of Exhibit 1, which is
attached to and forms a part of this Agreement. Any unearned DPUs automatically
will terminate and be cancelled, without the payment of any consideration
following the last day of the Performance Period. The term “Performance
Contingency” will have the meaning assigned to such term in Exhibit 1.

3.
Settlement of Award. The Award shall be paid in cash in an amount determined in
accordance with Exhibit 1, which is attached to and forms part of this
Agreement.

4.
Time of Payment. Except as otherwise provided in this Agreement (including
Section 9 below), payment of DPUs earned, in accordance with the provisions of
Section 3, will be delivered as soon as practicable (but in any event within 75
days) following the last day of the Performance Period set forth in Section
2(a), subject to the Total Compensation Committee (the “Committee”) certifying
in writing as to the satisfaction of the Performance Contingency.

5.
Retirement, Disability, or Death During Performance Period and Prior to a Change
in Control. If the Employee’s employment with the Company and its Affiliates
terminates during the Performance Period and prior to Change in Control because
of the Employee’s Retirement, Disability, or death, the Employee shall be
entitled to the full value of the DPUs earned, determined at the end of the
Performance Period so long as the termination event occurs after the end of the
first performance year of the Performance Period and only if and to the extent
the Performance Contingencies are met. If the termination event occurs during
the first year of the Performance Period, the Employee will be entitled to a
prorated value of the DPUs, earned in accordance with Exhibit 1, determined at
the end of the






--------------------------------------------------------------------------------





Performance Period and only if and to the extent the Performance Contingencies
are met, based on the ratio of the number of months the Employee was employed
during the Performance Period divided by twelve.
6.
Involuntary Termination Without Cause During Performance Period and Prior to a
Change in Control. If the Employee’s employment with the Company and its
Affiliates terminates during the Performance Period and prior to a Change in
Control because of Involuntary Termination without Cause, the Employee shall be
entitled to the prorated value of the award, determined at the end of the
Performance Period and only if and to the extent the Performance Contingency is
met, based on the ratio of the number of months the Employee was employed during
the Performance Period to the total number of months in the Performance Period
which is 36.

7.
Other Terminations of Employment. If the Employee’s employment with the Company
and its Affiliates terminates prior to payment of the Award and prior to a
Change in Control for any reason other than the Employee’s Retirement,
Disability, Involuntary Termination without Cause, or death, or if the Employee
is no longer in good standing with the Company prior to payment of the award for
any reason, the Award made under this Agreement will terminate and be cancelled
on the date of such termination of employment.

8.
Dividend Equivalents

(a)
After the Performance Period has ended (or, if a Change in Control occurs during
the Performance Period, the effective date of the Change in Control), dividend
equivalents (“Dividend Equivalents”) will be calculated and credited to the
account of the Employee with respect to the percentage of the DPUs that is
earned. Dividend Equivalents will be credited as additional DPUs, the number of
which will be equal to the number of whole DPUs that could be purchased with the
amount of the Dividend Equivalents, based on the Fair Market Value of the Shares
as of the dividend payment date and the number of earned DPUs (as determined in
accordance with Section 3 or Section 9(a)(i), as applicable).

(b)
Any Dividend Equivalents credited to the Employee’s account pursuant to this
Section 8 shall not be vested or paid until the dates of vesting or payment of
the Award with respect to which such Dividend Equivalents are credited, and such
Dividend Equivalents shall be subject to the same restrictions and other terms
and conditions as apply to the DPUs with respect to which they were credited.

(c)
No Dividend Equivalents shall be credited to the Employee with respect to record
dates occurring prior to the Grant Date or with respect to record dates
occurring on or after the date, if any, on which the DPUs are cancelled and
terminated.

9.
Change in Control.

(a)
No Termination of Employment Prior to a Change in Control.

(i)
Notwithstanding anything to the contrary in the Plan, this Agreement, or the
Employee’s employment agreement or any other agreement to which the Employee is
a party, if a Change in Control occurs during the Performance Period and the
Employee’s employment does not terminate before the effectiveness of the Change
in Control, then the earned portion of the earned DPUs automatically will
convert into a contractual right to receive a cash payment (the “Cash Payment
Right”) in an amount equal to (i) the earned portion of DPUs, multiplied by (ii)
the per Share Fair Market Value as of the trading day immediately preceding the
effective date of the Change in Control. After such conversion, no interest or
Dividend Equivalents will be accrued, credited or paid with respect to a Cash
Payment Right. For purposes of this Section 9 (a), a “pro rata portion of the
DPUs” means the number of DPUs that would have been earned by the Employee in
accordance with Exhibit 1 assuming that the percentage of DPUs earned for the
Performance Period equals 100%, multiplied by a fraction, the numerator of which
is the number of months the Employee is employed during the Performance Period
through the day immediately preceding the effective date of the Change in
Control and the denominator of which is 36. Any portion of the DPUs that is not
converted into the Cash Payment Right automatically shall terminate and be
cancelled immediately prior to the effectiveness of the Change in Control,
without the payment of any consideration therefor.

(ii)
Notwithstanding anything to the contrary in the Plan, this Agreement, or the
Employee’s employment agreement or any other agreement to which the Employee is
a party, the Cash Payment Right shall be paid as soon as practicable (but in any
event within 75 days) after the last day of the Performance Period set forth in
Section 2(a), provided that the Employee remains continuously employed by the
Company or an Affiliate or any successor thereto through the last day of such
Performance Period. Notwithstanding the immediately preceding sentence, in the
event that the Employee experiences a termination of employment due to the
Employee’s Retirement (as defined below), Disability, or death or an involuntary
termination of employment by action of the Company (or its successor) (other
than a termination due to Cause) prior to the last day of the Performance Period
set forth in Section 2(a), the Cash Payment Right will be paid in accordance
with the first sentence of this Section 9 (a)(ii) as though the Employee
remained continuously employed by the Company or an Affiliate or any successor
thereto through the last day of the Performance Period.






--------------------------------------------------------------------------------





(b)
Certain Terminations of Employment Prior to a Change in Control. Solely for
purposes of Sections 5 and 6 of the Agreement, if the Employee’s employment
terminates for any of the reasons set forth in such Sections 5 and 6 prior to a
Change in Control and a Change in Control occurs during the Performance Period,
the day immediately preceding the effective date of the Change in Control shall
be deemed to be the last day of the Performance Period, then the Employee shall
be entitled to the earned DPUs in lieu of any amount set forth in Section 5 or
Section 6, as applicable, which DPUs automatically shall convert into the Cash
Payment Right. After such conversion, no interest or Dividend Equivalents will
be accrued, credited or paid with respect to the Cash Payment Right. For the
avoidance of doubt, the Cash Payment Right will be paid at such time provided
under Section 4.

10.
Definitions. The following sets forth definitions of certain terms used in this
Agreement:

(a)
“Involuntary Termination without Cause” shall mean that an Employee has been
notified in writing that his or her position is being eliminated or
significantly altered as a result of a substantial diminishment of
responsibility or salary or as a result of a structured job elimination program
implemented by management of the Company.

(b)
“Retirement” of the Employee shall mean the Employee’s employment terminates
(with the consent of the Company) after he or she has reached age 55 and the
Employee’s age, in whole years, added to the number of whole years of the
Employee’s continuous employment with the Company total 65 or greater.

11.
Nontransferability of DPUs. The DPUs shall not be assignable, alienable,
saleable or transferable by the Employee other than by will or the laws of
descent and distribution prior to settlement of the DPUs pursuant to Section 3
(or, if applicable, Section 9); provided, however, that the Employee shall be
entitled, in the manner provided in Section 13 hereof, to designate a
beneficiary to receive any DPUs or cash issuable with respect to the DPUs upon
the death of the Employee.

12.
Tax Withholding. The Company may deduct and withhold from any cash payable to
the Employee, pursuant to the Award or otherwise, such amount as may be required
for the purpose of satisfying the Company’s obligation to withhold federal,
state or local taxes. Further, in the event the amount so withheld is
insufficient for such purpose, the Company may require that the Employee pay to
the Company upon its demand or otherwise make arrangements satisfactory to the
Company for payment of, such amount as may be requested by the Company in order
to satisfy its obligation to withhold any such taxes.

13.
Designation of Beneficiary. The Employee shall be permitted to designate one or
more beneficiaries (each, a “Beneficiary”) on a Company-approved form who shall
be entitled to payouts hereunder, to the extent payouts are made, after the
death of the Employee. The terms and conditions of any such designation
(including any changes thereto by the Employee) shall be subject to the terms
and conditions of such Company-approved beneficiary designation form. If no such
beneficiary designation is in effect at the time of the Employee’s death, or if
no designated Beneficiary survives the Employee or if such designation conflicts
with law, the Employee’s estate acting through his or her legal representative
shall be entitled to receive payouts hereunder, to the extent they are made,
after the death of the Employee. If the Committee is in doubt as to the right of
any person to the DPUs or any payout thereunder, the Company may refuse to
settle such matter, without liability for any interest or dividends on the DPUs,
until the Committee determines the person entitled to the Award or any payout
thereunder, or the Company may apply to any court of appropriate jurisdiction
and such application shall be a complete discharge of the liability of the
Company therefor.

14.
Status of Employee. Neither the Plan nor the DPUs shall confer upon the Employee
any right to continue as an employee of the Company or any of its Affiliates,
nor to interfere in any way with the right of the Company to terminate the
employment or directorship of the Employee at any time.

15.
Powers of the Company Not Affected. The existence of the DPUs shall not affect
in any way the right or power of the Company or its shareowners to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Common Stock or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of the Company’s assets or business or any other corporate
act or proceeding, whether of a similar character or otherwise.

16.
Interpretation by the Committee. As a condition of the granting of the DPUs, the
Employee agrees, for himself or herself and for his or her legal representatives
or guardians, that this Agreement shall be interpreted by the Committee and that
any interpretation by the Committee of the terms of this Agreement and any
determination made by the Committee pursuant to this Agreement shall be final,
binding and conclusive.






--------------------------------------------------------------------------------





17.
Miscellaneous.

(a)
This Agreement shall be governed and construed in accordance with the internal
laws of the State of Wisconsin applicable to contracts made and to be performed
therein between residents thereof. As a condition of the granting of the Award,
the Employee irrevocably consents to the nonexclusive jurisdiction and venue of
the state and federal courts located in the State of Wisconsin.

(b)
The Plan and this Agreement set forth the entire understanding between the
Company and the Employee with respect to the subject matter hereof and shall
supersede in all respects, and the Employee hereby waives all rights under, any
prior or other agreement or understanding between the parties with respect to
such subject matter, including, but not limited to, any Key Executive Employment
and Severance Agreement. For the avoidance of doubt, the Plan and this Agreement
shall control in the event there is any express conflict between the Plan and
this Agreement and any prior or other agreement or understanding between the
parties.

(c)
This Agreement may not be amended or modified except by the written consent of
the parties hereto. Notwithstanding the foregoing, the Committee need not obtain
Employee (or other interested party) consent for any such action: (i) to the
extent the action is deemed necessary by the Committee to comply with any
applicable law; (ii) to the extent the action is deemed necessary by the
Committee to preserve favorable accounting or tax treatment for the Company of
any Award; or (iii) to the extent the Committee determines that such action does
not materially and adversely affect the value of an Award or that such action is
in the best interest of the affected Employee.

(d)
The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.



[The signatures to this Agreement are on the next page.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto affixed his or her hand as
of the day and year first above written.


ALLIANT ENERGY CORPORATION
(the “Company”)
By:         
Wayne A. Reschke
Its:    Senior Vice President
EMPLOYEE:
_________________________
Employee’s Signature


_____________________
Employee’s Printed Name







--------------------------------------------------------------------------------







EXHIBIT 1
PERFORMANCE CONTINGENCY


1.
Purpose: The purpose of this Exhibit 1 is to set forth the Performance
Contingency that will be applied to determine the amount of the Award to be made
under the terms of the attached Director Performance Unit Award Agreement (the
“Agreement”). This Exhibit 1 is incorporated into and forms a part of the
Agreement.

[NAME]
[YEAR]
Date of Award
[MONTH] [DAY], [YEAR]
Award Date Fair Market Value
$X
Performance Unit Award Target
[Number of Units]
Performance Period
_______, 20__ through ________, 20__

2.
Performance Contingency: Each performance unit award will be based on the
Company’s Total Shareholder Return (TSR) performance (which represents stock
price appreciation plus dividends reinvested) based on the three-year average
relative to an investor-owned utility peer group. The peer group is defined as
companies that comprise the Edison Electric Institute (EEI) Stock Index.

3.
Amount of Award: Actual awards will be based on company performance as specified
above, and can range from 0 to 200 percent of target. The number of DPUs earned
by the Employee shall be determined in accordance with the following schedule:

3-yr Total Shareholder Return - Percentile Relative to Peer Group*
Percentage of DPUs Earned
90th percentile or greater
200%
80th Percentile
175%
70th Percentile
150%
60th Percentile
125%
50th Percentile
100%
45th Percentile
75%
40th Percentile
50%
Below 40th Percentile
0%

* Peer Group consists of companies comprising the EEI Stock Index.
** Awards will be prorated for achievement of performance between the
performance targets: If the TSR percentile relative to the Peer Group is between
any two data points, the corresponding percentage of DPUs earned shall be
determined by interpolation between the corresponding data points.
The total amount of the Award shall be the earned DPUs payable to the Employee
multiplied by the per Share closing price of Company Stock on the first business
day next following the last day of the Performance Period, as reported on the
New York Stock Exchange.





